NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit


                                         05-5157

                                     TONY JIBILIAN,

                                                 Plaintiff-Appellant,

                                            v.

                                   UNITED STATES,

                                                 Defendant-Appellee.

                           ___________________________

                               DECIDED: April 4, 2006
                           ___________________________


Before NEWMAN, RADER, and BRYSON, Circuit Judges.

PER CURIAM.

       Tony Jibilian appeals from a decision of the Court of Federal Claims dismissing

his complaint for failure to state a claim upon which relief can be granted and for lack of

subject matter jurisdiction. Jibilian v. United States, No. 04-1663T (Fed. Cl. June 6,

2005). We affirm.

                                             I

      In 1999, 2000, and 2001, Mr. Jibilian and his wife filed tax returns reporting

several hundred thousand dollars of income and the taxes due on that income. Those

tax returns also showed corresponding payments and credits covering the taxes due. In
November 2002, the Jibilians filed amended returns for those three years, claiming zero

taxable income for each year and requesting a refund of all taxes paid for those three

years. In the amended returns, the Jibilians argued that the tax code and regulations

exclude from taxable income all income that does not derive from a foreign source. The

IRS determined that the Jibilians’ claims were frivolous and disallowed the claims in

May and June of 2004.

      Mr. Jibilian filed the present action in the Court of Federal Claims seeking a

refund of the taxes paid. In his complaint, Mr. Jibilian continued to assert that the tax

code and regulations do not include domestically earned income as taxable income.

The Court of Federal Claims dismissed that argument as having no merit. In addition to

that argument, Mr. Jibilian also asserted various other arguments in his complaint. For

instance, Mr. Jibilian argued that the tax code applies only to citizens who reside in the

District of Columbia or territories of the United States, and therefore that, as a resident

of California, he could not be liable for federal income tax. The Court of Federal Claims

dismissed those additional arguments as having no merit and also concluded that the

court was barred from considering many of Mr. Jibilian’s arguments because he had not

raised those arguments in his refund claim to the IRS. Mr. Jibilian appeals.

                                               II

       In his brief to this court, Mr. Jibilian asserts that he is not liable for federal income

tax for 1999, 2000, and 2001. Each of his arguments leads to the conclusion that the

vast majority of citizens are exempt from federal income tax. His arguments, however,

ignore the bedrock sections of the tax code. Section 1(a) of the Internal Revenue Code,

26 U.S.C. § 1(a), imposes an income tax on the income of all citizens of the United




05-5157                                        2
States, and section 61 of the Code defines income to include “all income from whatever

source derived,” 26 U.S.C. § 61. Although Mr. Jibilian disputes the definition of “citizen,”

the Court of Federal Claims noted that his tax avoidance argument has been uniformly

rejected by federal courts. See, e.g., United States v. Mundt, 29 F.3d 233, 237 (6th Cir.

1994). Mr. Jibilian does not dispute that he earned substantial income during the period

in question. Thus, Mr. Jibilian is liable for tax on that income, and his arguments to the

contrary are without merit.

       Mr. Jibilian argues that because his claims were dismissed, he was prevented

from conducting discovery. He contends that discovery might show that IRS records do

not include a valid tax assessment for the years in question, as required by section

6203 of the Code, 26 U.S.C. § 6203.          While it is unclear whether Mr. Jibilian has

preserved that argument (i.e., whether he raised the argument in his claim for refund

and in his complaint before the Court of Federal Claims), we hold in any event that the

argument is meritless. First, in its motion to dismiss, the government submitted copies

of Certificates of Assessments and Payments (Forms 4340) for the relevant years.

Those certificates create a presumption that the IRS complied with section 6203, and

Mr. Jibilian has not shown why that presumption is overcome in this case. Second, the

dispositive facts in this case are that Mr. Jibilian earned substantial taxable income

during 1999, 2000, and 2001, and that he has shown no plausible reason why he is

entitled to any refund of the taxes that he paid pursuant to his initial filings. Even if there

were any irregularity in the IRS assessments for those years, that would not affect our

conclusion as to the merits of Mr. Jibilian’s claim.




05-5157                                       3